DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Claims 1-19 and 21 are currently pending in the application.  Claims 1-11, 18-19 and 21 are withdrawn.  The rejections of record from the office action dated 16 August 2021 not repeated herein have been withdrawn.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 12-14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osborn et al. (US 2015/0225151, hereinafter “Osborn”) in view of Carmichael et al. (US 2014/0295028, hereinafter “Carmichael”).
In regard to claims 12-13, Osborn discloses packaging suitable for packaging an article for collecting or administering a physiologically active substance such as transdermal drug delivery patches [0002]. Thus, an oxygen sensitive pharmaceutical product. The packaging material comprises a gas barrier layer [0043]. The packaging material comprises an article contact layer comprising COC [0041]. The layer may be blended with up to 10 wt%, more preferably up to 2.5 wt% of compatible components, such as colorants, processing aids, and the like [0041]. Osborn does not disclose the use of a hydrogen generator.
Osborn is silent with the additional component being a palladium catalyst. 
	Carmichael discloses a container that includes a closure that seal the mouth of the container [abstract].  Carmichael states that a large number of catalysts are known to catalyze the reaction of hydrogen with oxygen, including nanoparticles including Group VII metals, palladium and platinum are especially preferred because of their low toxicity and extreme efficiency in catalyzing the conversion of hydrogen and oxygen to water with little or no byproduct formation [0066]. The container body may be either of a monolayer or multilayer construction [0119]. The container body includes wall defined by a polymer suitable for use in the type of packaging being formed [0120]. Carmichael discloses a container body that comprises palladium without a hydrogen generator as part of the layer [0169]. Further, “nonpreferred disclosures can be used. A nonpreferred In re Nehrenberg, 280 F.2d 161, 126 USPQ 383 (CCPA 1960).
	Osborn and Carmichael both disclose packaging that has oxygen scavenging properties and barrier properties. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the palladium catalyst of Carmichael in the article contact layer comprising COC of Osborn motivated by the expectation of forming a contact layer that scavenges oxygen before it reaches the transdermal drug delivery patches of Osborn. 
In regard to claim 14, Osborn discloses that the packaging film is flexible [abstract]. 
In regard to claim 17, Osborn discloses that the pharmaceutical active agent is nicotine [0004], which is an alkaloid.

Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osborn et al. (US 2015/0225151, hereinafter “Osborn”) in view of Carmichael et al. (US 2014/0295028, hereinafter “Carmichael”) in view of Bhandari et al. (US 2011/0097548, hereinafter “Bhandari”).
In regard to claim 15, Modified Osborn discloses a flexible packaging film that comprises a gas barrier layer and a product contact layer comprising COC and a palladium catalyst as previously discussed. 
Modified Osborn is silent with regard to the film being formed from a cold forming process. 

Modified Osborn and Bhandari both disclose packaging materials that are flexible. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize a cold forming as described in Bhandari for the production of the films of modified Osborn motivated by the expectation of forming a film that is produced at ambient temperature to produce material components with a close tolerance and net shape [Bhandari 0022].
In regard to claim 16, Modified Osborn discloses a flexible packaging film that comprises a gas barrier layer and a product contact layer comprising COC and a palladium catalyst as previously discussed. 
Modified Osborn is silent with regard to the film being formed from a thermoforming process. 
Bhandari discloses a multilayer formed packaging film that is suitable for either thermoforming or cold forming [abstract and 0028]. 
Modified Osborn and Bhandari both disclose packaging materials that are flexible. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize a thermoforming process as described in Bhandari for the production of the films of modified Osborn motivated by the expectation of forming a film that is converted into a formed, finished part [Bhandari 0021].

Response to Arguments
Applicant's arguments filed 12 November 2021 have been fully considered but they are not persuasive. 
Applicant argues that Carmichael ‘028 requires moisture to activate a hydrogen generator and the products of Osborne have low moisture content, so one would not look to Carmichael ‘028 to modify the package of Osborne.  
Applicant’s argument is unpersuasive because while the products of Osborne may be low in moisture, this does not mean that the products have no moisture or that the environment around the package is entirely free of moisture.  As set forth above, Osborn and Carmichael both disclose packaging that has oxygen scavenging properties and barrier properties. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the palladium catalyst of Carmichael in the article contact layer comprising COC of Osborn motivated by the expectation of forming a contact layer that scavenges oxygen before it reaches the transdermal drug delivery patches of Osborn. 
Applicant argues that the oxygen scavenging system of Carmichael ‘028 requires a hydrogen generator in the container or closure and one of ordinary skill in the art would have no motivation to add only the palladium catalyst to the packaging structure of Osborne.
Applicant’s argument is unpersuasive given that there is no requirement in the instant claims that a hydrogen generator is not present anywhere in the package.  The claims merely recite a film that is essentially free from a hydrogen generator.  Since Carmichael ‘028 teaches an embodiment wherein the hydrogen generator is not in a .

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C YAGER whose telephone number is (571)270-3880. The examiner can normally be reached 9-6 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C YAGER/           Primary Examiner, Art Unit 1782